



Exhibit 10

FOR IMMEDIATE RELEASE

Contacts:  

John R. Hawkins
Chief Executive Officer

February 4, 2008

 

612/617-8532

Hawkins, Inc.

 

john.hawkins@HawkinsInc.com

3100 East Hennepin Avenue

 

 

Minneapolis, MN 55413

 

Jennifer A. Weichert

http://www.hawkinsinc.com

 

Weichert Financial Relations, Inc.

 

 

651/686-9751

 

 

jweichert@comcast.net


 

HAWKINS, INC. ANNOUNCES APPOINTMENT

OF NEW CHIEF FINANCIAL OFFICER

 

Minneapolis, MN, February 4, 2008 – Hawkins, Inc. (Nasdaq: HWKN) today announced
the appointment of Kathleen P. Pepski as the Company’s Vice President, Chief
Financial Officer, Secretary and Treasurer effective March 3, 2008.

 

“We are delighted to add an individual of Kathy’s caliber to our management
team. Her financial management experience and proven management skills will be
strong assets to Hawkins,” commented Chief Executive Officer, John R. Hawkins.
“With more than 20 years of experience as an accounting and financial officer,
Kathy has provided valuable leadership across a wide breadth of financial
functions in diverse industries. She has demonstrated expertise in guiding
financial reporting, analysis, treasury, information technology and strategic
planning initiatives. Kathy is also well versed in Enterprise Resource Planning
implementation and administration.”

 

Ms. Pepski was most recently Executive Vice President and Chief Financial
Officer at PNA Holdings, LLC and Katun Corporation, a privately held global
distribution company headquartered in Minneapolis, Minnesota. In that position
she was responsible for all financial reporting and controls, financial
planning, information technology and treasury functions. Ms. Pepski was also
instrumental in their ERP selection and implementation.

 

Ms. Pepski previously served as Vice President of Finance at Hoffman Enclosures,
a manufacturing subsidiary of Pentair, Inc., and as Vice President and
Controller at Valspar Corporation, a $1.0 billion publicly held global
manufacturing company.

 

Ms. Pepski holds a Bachelor of Arts degree in accounting from Concordia College,
Moorhead, MN.

 

About Hawkins, Inc.

Hawkins, Inc. provides a full range of bulk industrial products complemented
with the technical competence and innovation to formulate and blend specialty
chemicals. The Company sells and services related products and equipment to
safely dispense chemicals in highly controlled environments.

 

Hawkins serves customers in a wide range of industries, including chemical
processing, electronics, energy, environmental services, food processing, metal
finishing, pharmaceutical, medical devices, pulp and paper, and water treatment.

 

5


--------------------------------------------------------------------------------


Hawkins is headquartered in Minneapolis, Minnesota. The Company operates
eighteen facilities in Iowa, Illinois, Kansas, Minnesota, Missouri, Montana,
Nebraska, New Jersey, South and North Dakota and Wisconsin and services
customers in Upper Michigan and Wyoming as well.

 

The discussion above contains forward-looking statements within the meaning of
the Private Securities Litigation Reform Act of 1995. These statements by their
nature involve substantial risks and uncertainties. Actual results may differ
materially depending on a variety of factors, including, but not limited to, the
following: our ability to pass through cost increases in raw materials and
energy, competition from other chemical companies, seasonality and weather
conditions, costs and difficulties with our new enterprise resource planning
system, the hazards of chemical manufacturing, natural disasters, downturns in
our customers’ industries, actual growth in our products’ markets, changes in
our customers’ products, compliance with applicable laws and regulations, our
ability to meet quality specifications, the adequacy of our insurance coverage,
our ability to attract and retain key personnel, our ability to complete and
integrate future acquisitions, and future terrorist attacks. Additional
information with respect to the risks and uncertainties faced by Hawkins may be
found in, and the prior discussion is qualified in its entirety by, the Risk
Factors contained in Part I, Item 1A of our Annual Report on Form 10-K for the
fiscal year ended April 1, 2007, as updated by subsequent SEC filings.

 

 

 















6


--------------------------------------------------------------------------------